               Case 3:20-cv-05615-VC Document 33 Filed 03/19/21 Page 1 of 2




 1   Shaamini Babu, Esq. (SBN 230704)
     Arcolina Panto, Esq. (SBN 235786)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: sbabu@sjlawcorp.com
 5   Email: apanto@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                   UNITED STATES DISTRICT COURT
 9
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                             Case No. 3:20-cv-05615 VC
12   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA, et al.,                                         [PROPOSED] ORDER GRANTING
13                                                                MOTION FOR DEFAULT
                    Plaintiffs,                                   JUDGMENT AS MODIFIED
14           v.
15   A1 BROOM SERVICE INC., a California
     Corporation; and BONDI FORTINI, an Individual,
16
                     Defendants.
17

18           Defendant A1 Broom Service Inc., a California Corporation, and Defendant Bondi Fortini, an

19   individual (referred to collectively as “Defendants”) having failed to plead or otherwise defend this

20   action, their defaults having been entered.

21           The Eitel factors support the entry of default judgment in this case. Eitel v. McCool, 782 F.2d

22   1470, 1471–72 (9th Cir. 1986). “[T]he factual allegations of the complaint, except those relating to
23
     the amount of damages, will be taken as true.” Geddes v. United Financial Group, 559 F.2d 557, 560
24
     (9th Cir. 1977) (per curiam); see Fed. R. Civ. P. 8(b)(6). Those factual allegations, coupled with the
25
     exhibits in the record, establish that the defendants have failed to submit the necessary documents for
26
27   an audit of its payrolls, thereby failing to comply with the requirements of the Bargaining Agreements

28   and Trust Agreement and violating ERISA. See 29 U.S.C. § 1145; Master Agreements § 12.01.04, Dkt.

     No. 23-2; Trust Agreement § 6, Dkt. No. 23-2.
                       Case 3:20-cv-05615-VC Document 33 Filed 03/19/21 Page 2 of 2




 1                 It is hereby ORDERED that Defendants promptly submit the following documents to Plaintiffs’

 2    auditors to allow for completion of audit of Defendants’ payroll records for the period January 1, 2016

 3    through December 31, 2020.

 4    The required documents are as follows:

 5                 • Individual Earnings Records;

 6                 • Federal Tax Forms W-2/W-3;

 7                 • Workers Compensation Reports;

 8                 • Weekly Payroll Reports for all employees during the audit period;

 9                 • Cash Disbursements Journals or Check Registers or Bank Statements or Accounts Payable

10                 covering transactions made during the audit period;

11                 • Any and all other documents requested by the auditors once these documents are received and

12                 reviewed.

13
                The plaintiffs' request for attorneys' fees is denied without prejudice since the selection
14

15   for the audit was random and since there is currently no evidence supporting the defendants'

16   delinquency. See Northwest Administrators, Inc. v. Albertson’s, Inc., 104 F.3d 253, 257 (9th Cir.
17   1996). The plaintiffs' request for an order requiring the defendants to pay the delinquent contributions
18
     as calculated by the audit is denied without prejudice. The Federal Rules indicate that the Court should
19
     retain a role in assessing “the amount of damages.” Fed. R. Civ. P. 55(b)(2). Following the audit, the
20

21   plaintiffs may return for an award of the “unpaid contributions,” including any “interest on the unpaid

22   contributions” and “reasonable attorney's fees and costs of the action.” 29 U.S.C. § 1132(g)(2)(A)-(D).
23

24

25            March 19, 2021
      Dated:_____________________________                                                      ___________________________________
                                                                                               United States District Judge Vince Chhabria
26
27

28
                                                                                              2
      [PROPOSED] JUDGMENT
      Case No. 3:20-cv-05615 VC
     P:\CLIENTS\OE3CL\A1 Broom Services, Inc\Pleadings\Motions\Drafts\MPA\MDJ Proposed Judgment A1 1-8-21 docx
